MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Jun 27 2019, 8:10 am

regarded as precedent or cited before any                                      CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Curtis T. Hill, Jr.
Public Defender                                          Attorney General of Indiana
Crown Point, Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher E. Campbell,                                 June 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-303
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Clarence D.
Appellee-Plaintiff                                       Murray, Judge
                                                         Trial Court Cause No.
                                                         45G02-1705-F4-19



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019                     Page 1 of 6
[1]   Christopher Campbell appeals the ten-year sentence imposed by the trial court

      after he pleaded guilty to Level 4 Felony Causing Death When Operating a

      Motor Vehicle, arguing that the sentence is inappropriate in light of the nature

      of the offense and his character. Finding the sentence not inappropriate, we

      affirm.


                                                    Facts
[2]   On October 17, 2016, Campbell was driving near 73rd Avenue in Merrillville

      when he struck then-seventeen-year-old Andrew Salka, who had been walking

      near the roadway. It was later determined that Campbell had been driving in

      excess of the speed limit. Salka sustained numerous injuries, including a skull

      fracture and fractures in his upper and lower extremities. He was first

      transported to Methodist Hospital and then transported to Loyola Hospital,

      where Salka later died of his injuries. Campbell was also taken to Methodist

      Hospital, where he was treated for his injuries and underwent a medical

      evaluation. The results from that evaluation concluded that Campbell tested

      positive for schedule I hallucinogenic drugs, schedule II opiates, and schedule

      IV depressants.


[3]   At the time of this incident, Campbell’s driving privileges had been suspended

      for ten years, with an expiration date of October 21, 2023. Also, Campbell had

      had his driver’s license suspended forty-nine times since 1991. Campbell has an

      extensive criminal record, which includes convictions for Class B misdemeanor

      reckless driving, Class A misdemeanor possession of marijuana, Class A

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019   Page 2 of 6
      misdemeanor possession of drug paraphernalia, Class A misdemeanor

      operating while intoxicated, Class C misdemeanor operating while intoxicated,

      Class D felony operating while intoxicated, and Class A misdemeanor driving

      while suspended.


[4]   On May 22, 2017, the State charged Campbell with one count of Level 4 felony

      causing death when operating a motor vehicle, one count of Level 5 felony

      causing death when operating a motor vehicle, and one count of Level 6 felony

      operating a motor vehicle as an habitual traffic offender. On November 14,

      2018, Campbell entered into a guilty plea agreement, pursuant to which he

      agreed to plead guilty to the Level 4 felony charge in exchange for dismissal of

      the other charges. Additionally, the State agreed to cap sentencing for

      Campbell’s Level 4 felony conviction at ten years. At Campbell’s January 8,

      2019, sentencing hearing, the trial court heard testimony from Campbell,

      counsel from both parties, and witnesses. Thereafter, the trial court sentenced

      Campbell to ten years in the Department of Correct (DOC), the maximum term

      permitted under the plea agreement. Campbell now appeals.


                              Discussion and Decision
[5]   Campbell’s sole argument on appeal is that the sentence imposed by the trial

      court is inappropriate in light of the nature of the offense and his character.

      Specifically, Campbell contends that the trial court should not have imposed

      the maximum ten years in the DOC and that his sentence should have included

      placement in community corrections to treat his alleged opiate addiction.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019   Page 3 of 6
[6]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

      after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden of persuading us that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      In determining whether the sentence is inappropriate, we will consider

      numerous factors such as culpability of the defendant, the severity of the crime,

      the damage done to others, and a “myriad [of] other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). It is our

      job to leaven the outliers, not to achieve a perceived “correct” sentencing result.

      Id. at 1225. Even though the State agreed to cap sentencing for his Level 4

      felony conviction at ten years, the trial court’s sentence is still subject to a 7(B)

      review. See Rivera v. State, 851 N.E.2d 299, 301 (Ind. 2006) (holding that if “a[]

      [plea] agreement . . . provides for a sentencing cap or range, the trial court still

      must exercise discretion in determining the sentence it will impose”).


[7]   The maximum sentence for a Level 4 felony causing death when operating a

      motor vehicle conviction is twelve years, and the minimum sentence is two

      years. Ind. Code § 35-50-2-5.5. The advisory sentence is six years. Id. Here,

      pursuant to the limits established in the plea agreement, the trial court

      sentenced Campbell to ten years in the DOC, the maximum term permitted.


[8]   First, as to the nature of the offense, Campbell committed a heinous offense

      with multiple drugs—both legal and illegal—in his system. Campbell claims

      that he “self-medicates after a workplace injury that led to a back surgery,”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019   Page 4 of 6
      appellant’s br. p. 10, and that the cocktail of drugs found in his system is the

      result of a self-diagnosed opiate addiction. However, Campbell’s medical

      evaluation revealed that he had ingested hallucinogens, opiates, and

      depressants—a lethal combination of both medicinal and recreational drugs.

      Also, even though his license had been suspended forty-nine times in the past

      and was suspended at the time of the incident, Campbell drove his vehicle over

      the speed limit and recklessly killed another human being. Campbell

      disregarded the law, got behind the wheel, and thought it would be wise to

      drive with a bevy of drugs flowing through his body. Therefore, we find that the

      nature of Campbell’s offense does not render his sentence inappropriate.


[9]   Next, as to the character of the offender, Campbell has a long criminal history,

      including convictions for Class B misdemeanor reckless driving, Class A

      misdemeanor possession of marijuana, Class A misdemeanor possession of

      drug paraphernalia, Class A misdemeanor operating while intoxicated, Class C

      misdemeanor operating while intoxicated, Class D felony operating while

      intoxicated, and Class A misdemeanor driving while suspended. See Rutherford

      v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007) (holding that “it is

      appropriate to consider such a [criminal] record as a poor reflection on the

      defendant’s character, because it may reveal that he . . . has not been deterred

      even after having been subjected to the police authority of the State[]”). Most, if

      not all, of these offenses involve the use of intoxicating or mind-altering

      substances and the operation of a motor vehicle. Campbell has defied the law

      many times and continues to do so to this day. It is clear from Campbell’s


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019   Page 5 of 6
       criminal record and the behavior he exhibited in this case that he shows no

       signs of reform, despite multiple opportunities for improvement. Therefore, we

       find that Campbell’s character does not render his sentence inappropriate. 1


[10]   In sum, we will not revise Campbell’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[11]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       1
         Despite Campbell’s claim that he should have been placed in community corrections for at least part of his
       sentence to treat his alleged opiate addiction, we point out that Campbell has had opportunities in the past to
       treat his substance abuse issues, including treatment as part of an acute detox program in 2010, prior
       placement in community corrections during probation, and participation in a victim impact panel. See Sent’g
       Tr. Vol. III p. 30-32. We fail to see how additional probation or further placement in community corrections
       will serve as a deterrent to Campbell’s ongoing streak of criminal behavior.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-303 | June 27, 2019                        Page 6 of 6